Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00615-CV

             Gabriel RODRIGUEZ Sr., Gabriel Rodriguez Jr., and Paul Celestine,
                                     Appellants

                                                v.

 HILLCORP ENERGY COMPANY, Virginia Rodriguez, Imelda Garza Saenz, Maria Lilia
 Henkel, Israel Guerra, Mario Corona, Blanca Corona Garza, Homero Corona, Rosie Ownsby,
  Delia Rodriguez, Rudy Rodriguez, Estate of Filiberto Garza, and Josie (Fields) Rodriguez,
                                         Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-22-282
                          Honorable Baldemar Garza, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

         In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We STRIKE Appellants’ Amended Brief; all pending motions for
relief are DENIED. Costs of court for this appeal are taxed against Gabriel Rodriguez Sr., Gabriel
Rodriguez Jr., and Paul Celestine.

       SIGNED November 23, 2022.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice